DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claim 1 was canceled and new claims 2-13 were added in an amendment filed on January 21, 2021.
Claims 2-13 are pending and are rejected under 35 U.S.C. §103(a).
Claims 2-3, 5-8, and 13 are rejected on the grounds of nonstatutory double patenting.

Double Patenting - Statutory
Claim 1 was rejected in the previous Office action under 35 U.S.C. § 101 on the grounds of statutory double patenting for claiming the same invention as that of claim 1 of prior U.S. Patent No. 10,372,551.  Since claim 1 was canceled in the amendment filed on January 21, 2021, this rejection is now moot.

Double Patenting – Non-statutory
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 was rejected in the previous Office action on the grounds of nonstatutory double patenting as being unpatentable over claims 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551 (issued to application 14/214652).  Since claim 1 was canceled in the amendment filed on January 21, 2021, this rejection is now moot.
Claims 2-3, 5-8, and 13 are rejected on the grounds of nonstatutory double patenting as being unpatentable over claims 1-4, 6, 8-11, 13, 15-23, 25, and 28 of U.S. Patent No. 10,372,551 (issued to application 14/214652).  Although the claims at issue are not identical, they are not patentably distinct from each other.  
The limitations specified in claims 2-3 of the instant application contain similar concepts pertaining to a first threshold register and value relating to correctable errors to limitations specified by independent claims 1, 8, 15, 19, 25, and 28 of U.S. Patent No. 10,372,551.  
The limitations specified in claims 5-6 of the instant application contain similar concepts pertaining to a second threshold value relating to page and/or block errors to limitations specified by claims 3-4, 10-11, 17-18, and 21-22 of U.S. Patent No. 10,372,551.
The limitations specified in claim 7 of the instant application contain similar concepts pertaining to notification of a user to limitations specified by claims 2, 9, and 20 of U.S. Patent No. 10,372,551.
The limitations specified in claim 8 of the instant application contain similar concepts pertaining to notification of a host to limitations specified by claims 2, 9, 20, 25, and 28 of U.S. Patent No. 10,372,551.
The limitations specified in claim 13 of the instant application contain similar concepts pertaining to configuration of threshold registers to limitations specified by claims 6, 13, 16, and 23 of U.S. Patent No. 10,372,551.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 2-6, 8, and 12-13
Claims 2-6, 8, and 12-13 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Karamcheti et al. (U.S. Patent No. 9,842,660) in view of Nagadomi et al. (U.S. Patent No. 8,078,923) in further view of Lee et al. (U.S. Patent Publication No. 2011/0066899).

Claim 2
Regarding claim 2, Karamcheti discloses:

a non-volatile memory (NVM) subsystem including a plurality of blocks, each block of the plurality of blocks including a plurality of pages, each page of the plurality of pages configured to store data information in a plurality of NVM cells (Karamcheti: Col. 1, Lines 53-60 (The NVRAM device may include, a plurality of packages, wherein each package comprises a plurality of dice, wherein each die comprises a plurality of planes, wherein each plane comprises a plurality of erase blocks, and wherein each erase block comprises a plurality of write pages. Each of the flash planes may include at least one of: a Single-Level Cell (SLC) NAND flash, a Multi-Level Cell (MLC) NAND flash, or a Single-Level Cell (SLC) NOR flash.)); 
each set of threshold values representing a level of progressive deterioration of NVM subsystem health and each threshold value corresponding to a critical level for a parameter of the NVM subsystem (Karamcheti: Col. 17, Lines 17-46 (use of thresholds to generate error report); Col. 19, Line 47 to Col. 20, Line 51 (error reports allow mapping of weak or degraded regions in the NVRAM storage)); and 
a controller coupled to an interface, to the NVM subsystem and to the plurality of sets of programmable threshold registers (Karamcheti: Figures 1B and 2; Col. 2, Lines 25-30; Col. 9, Lines 1-5),
the controller further configured to operate the NVM subsystem and to determine whether at least a first parameter of the NVM subsystem has reached a corresponding first threshold value of the plurality of sets of threshold values (Karamcheti: Col. 2, Lines 25-42 (comparison of error data with threshold)).

Further regarding claim 2, Karamcheti does not explicitly disclose, but Nagadomi teaches:
a plurality of sets of programmable threshold registers configured to be programmed with a plurality of sets of threshold values (Nagadomi: Col. 4, Lines 19-25; Col. 5, Lines 63-65; Col. 7, Lines 24-34; Col. 9, Lines 11-18); and 
a controller coupled to an interface, to the NVM subsystem and to the plurality of sets of programmable threshold registers (Nagadomi: Figure 5).

Karamcheti teaches using control registers (Karamcheti: Col. 8, Lines 14-28) and using thresholds that can be adjusted on the fly (Karamcheti: Col. 17, Lines 47-51), but does not explicitly teach using registers to store threshold values.  Karamcheti further teaches using a controller that interfaces with a host computing device and NVRAM devices (Karamcheti: Col. 9, Lines 1-5), but does not explicitly teach a controller coupled with threshold registers.  Nagadomi teaches use of multiple thresholds pertaining to error counts in a memory system and storing those thresholds in registers which can be updated if needed (Nagadomi: Col. 4, Lines 19-25; Col. 5, Lines 63-65; Col. 7, Lines 24-34; Col. 9, Lines 11-18).  Nagadomi further teaches use of a controller coupled to threshold registers (Nagadomi: Figure 5).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize registers to store thresholds such as taught by Nagadomi in conjunction with the memory system taught by Karamcheti.  One of ordinary skill in the art would be motivated to do so in order to be able to adjust one or more threshold values dynamically if necessary without having to rely on pre-programmed values stored in read-only memory.  

Further regarding claim 2, Karamcheti in view of Nagadomi does not explicitly disclose, but Lee teaches:
the controller configured to communicate with a host system via the interface using a protocol (Lee: ¶ [0141]-[0142]).

Karamcheti in view of Nagadomi does not explicitly discuss use of a protocol to communicate with the host device.  Lee teaches that a controller and host may exchange data using one of various interface protocols (Lee: ¶ [0141]-[0142]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a protocol for communication between a controller and a host device such as taught by Lee in conjunction with the memory system taught by Karamcheti in view of Nagadomi.  One of ordinary skill in the art would be motivated to do so since the interface protocols taught by Lee (such as USB, MMC, PCI-E, advanced technology attachment (ATA), serial-ATA, SCSI, ESDI, and integrated drive electronics (IDE)) are known and commonly used in the industry.  

Claims 3-6, 8, and 12-13
Regarding claim 3, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 2, wherein each threshold value of a first set of threshold values of the plurality of sets of threshold values relates to a first number of detectable errors or correctable errors, and wherein the first set of threshold values represents a first level of progressive deterioration of the NVM subsystem health (Karamcheti: Col. 17, Lines 17-60 (error data may refer to metrics showing I/O errors, error rates, and correctable errors, and may be compared with a threshold setting, the crossing of which may cause an error report to be generated)).

Regarding claim 4, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 3, wherein the first number of detectable errors or correctable errors is a number value between one (1) and a maximum number of detectable errors or correctable errors (Karamcheti: Table 1; Col. 18, Line 35 to Col. 19, Line 7 (example threshold values of I/O performance metrics to trigger an error report)).

Regarding claim 5, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 3, wherein each threshold value of a second set of threshold values of the plurality of sets of threshold values relates to a second number of invalid pages for each block of the plurality of blocks, and wherein the second set of threshold values represents a second level of progressive deterioration of the NVM subsystem health (Karamcheti: Col. 19, Lines 8-56 (information in error reports may be projected across various granularities, including write pages and blocks, and can be used to detect degraded pages and bad blocks)).

Regarding claim 6, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 5, wherein each threshold value of a third set of threshold values of the plurality of sets of threshold values relates to a third number of one or more invalid blocks of the plurality of blocks, and wherein the third set of threshold values represents a third level of progressive deterioration of the NVM subsystem information in error reports may be projected across various granularities, including write pages and blocks, and can be used to detect degraded pages and bad blocks)).

Regarding claim 8, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 2, wherein the controller is further configured to provide an indication to the host system that the at least first parameter of the NVM subsystem has reached the corresponding first threshold value of the plurality of sets of threshold values (Karamcheti: Col. 16, Lines 5-13 (Reporting to host computing device may be triggered by a counter on master controller indicating a threshold number of errors or correctable errors have occurred)).

Regarding claim 12, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 2, further comprising:
a plurality of programmable error registers (Nagadomi: Col. 8, Lines 7-11 (The maximum value register 27 holds a maximum error bit count among error bit counts detected by the ECC circuit during a period between a certain refresh operation and a next refresh operation. This maximum error bit count is a maximum error bit count for every read target unit.));
a plurality of programmable status registers (Nagadomi: Col. 8, Lines 18-31 (flag register)); and
a plurality of programmable control registers (Karamcheti: Col. 8, Lines 14-28 (control registers)).

Regarding claim 13, Karamcheti in view of Nagadomi and Lee discloses: 
The memory diagnostic and health check system of claim 2, wherein the controller is further configured to read from or write into the plurality of sets of programmable threshold registers in response to communication received from the host system (Nagadomi: Figure 3; Col. 3, Line 64 to Col. 4, Line 35 (controller updates read and write counts when a read or write command is received from the host); Col. 6, Lines 46-54 and Col. 7, Lines 24-34 (threshold register values changed based on read and/or write counts)).

Claims 7 and 9-11
Claims 7 and 9-11 are rejected under 35 U.S.C. § 103(a) as being unpatentable over Karamcheti et al. (U.S. Patent No. 9,842,660) in view of Nagadomi et al. (U.S. Patent No. 8,078,923) in further view of Lee et al. (U.S. Patent Publication No. 2011/0066899) and Diggs et al. (U.S. Patent No. 8,078,918).

Claim 7
Regarding claim 7, Karamcheti in view of Nagadomi and Lee does not explicitly disclose, but Diggs teaches:
The memory diagnostic and health check system of claim 2, wherein the controller is further configured to provide an indication to a user that the at least first parameter of the NVM subsystem has reached the corresponding first threshold value of the plurality of sets of threshold values (Diggs: Col. 6, Lines 22-36).

Karamcheti in view of Nagadomi and Lee teaches reporting when errors exceed a threshold to a host device (Karamcheti: Col. 16, Lines 5-13), but does not explicitly teach 

Claim 9
Regarding claim 9, Karamcheti in view of Nagadomi and Lee does not explicitly disclose, but Diggs teaches: 
The memory diagnostic and health check system of claim 2, wherein, in response to the at least first parameter of the NVM subsystem reaching the corresponding first threshold value of the plurality of sets of threshold values, the controller is configured to display a first color using a first LED (Diggs: Col. 6, Lines 15-19; Col. 9, Lines 23-29).

Karamcheti in view of Nagadomi and Lee does not explicitly teach using LEDs.  Diggs teaches use of a display unit comprising an LCD screen or one or more LEDs to output a summary of the risk level (Diggs: Col. 6, Lines 15-19; Col. 9, Lines 23-29).  It would have been obvious to one of ordinary skill in the art at the time of the invention to utilize a display unit such as taught by Diggs in conjunction with the memory system taught by Karamcheti in view of Nagadomi and Lee in order to indicate error conditions resulting from one or more thresholds being reached.  One of ordinary skill in the art would be motivated to do so in order to provide a 

Claims 10-11
Regarding claim 10, Karamcheti in view of Nagadomi, Lee, and Diggs discloses: 
The memory diagnostic and health check system of claim 9, wherein, in response to at least a second parameter of the NVM subsystem reaching a corresponding second threshold value of the plurality of sets of threshold values, the controller is configured to display a second color using a second LED (Diggs: Col. 6, Lines 15-19; Col. 9, Lines 23-29).

Regarding claim 11, Karamcheti in view of Nagadomi, Lee, and Diggs discloses: 
The memory diagnostic and health check system of claim 10, wherein the first and second LEDs correspond to a single dual colored LED (Diggs: Col. 9, Lines 23-29 (use of multi-colored LEDs)).

Response to Arguments
Applicant's arguments filed on January 21, 2021, have been fully considered but they are not persuasive.  In the amendment filed on January 21, 2021, independent claim 1 was canceled and new claims 2-13 were added.  Applicant states that claims 2-13 define patentable subject matter and are allowable.  The Examiner respectfully disagrees, as detailed in the above rejection of the claims under 35 U.S.C. § 103(a). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anthony J. Amoroso whose telephone number is 571-270-3665.  The examiner can normally be reached on Monday - Friday (8:30 am - 5:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY J AMOROSO/Primary Examiner, Art Unit 2113